On Application for Rehearing.

En Banc.
PER CURIAM.
By application for rehearing, the appellant wife, who was partially successful on her appeal, calls our attention to the inadvertent omission in our decree of any assessment of the costs of the appeal.
Our original decree herein is amended so as to assess the plaintiff-husband, appellee, with the costs of the appeal. As amended, our original decree is reinstated.
The plaintiff-husband is reserved the right to apply for further rehearing,
Original decree amended, and application for rehearing denied.